                                                                                                                       E-FILED
AO 458 (Rev. 06/09) Appearance of Counsel                                            Monday, 05 October, 2020 04:26:23 PM
                                                                                              Clerk, U.S. District Court, ILCD
                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Central District
                                             __________          of__________
                                                        District of Illinois

Scott Pruitt and Audrey Pruitt                                 )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-01084-JES-JEH
Par-A-Dice Hotel Casino and Boyd Gaming                        )
Corporation         Defendant                                  )

                                ADDITIONAL APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

            Scott Pruitt and Audrey Pruitt                                                                               .


Date: 10/5/2020                                                       /s/ James B. Zouras
                                                                                         Attorney’s signature

                                                                       James B. Zouras, ARDC #6230596
                                                                                     Printed name and bar number



                                                                      100 N. Riverside Plaza, Suite 2150
                                                                      Chicago, IL. 60606
                                                                                               Address

                                                                       jzouras@stephanzouras.com
                                                                                            E-mail address

                                                                      312-233-1550
                                                                                          Telephone number

                                                                      312-233-1560
                                                                                             FAX number
                              UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS



Scott Pruitt and Audrey Pruitt                  )
                   Plaintiff                    )
                      v.                        )     Case No. 1:20-cv-01084-JES-JEH
Par-A-Dice Hotel Casino and Boyd Gaming         )
Corporation      Defendant                      )


                                 CERTIFICATE OF SERVICE

                   October 5, 2020 I electronically filed the foregoing with the Clerk of the
I certify that on _______________,

Court using the CMECF system which will send notification of such filing to the following:
John Ellis (Jellis@ellislegal.com)
_____________________________________________________________________________,

and I certify that I have mailed by the United States Postal Service the document to the following

non CMECF participants:

_____________________________________________________________________________.




                                         /s/ James B. Zouras
                                                            Attorney’s signature

                                          James B. Zouras, ARDC # 6230596
                                                        Printed name and bar number


                                        100 N. Riverside Plaza, Suite 2150
                                        Chicago, IL. 60606
                                                                 Address
                                         jzouras@stephanzouras.com
                                                                E-mail address

                                         312-233-1550
                                                               Telephone number

                                        312-233-1560
                                                                 Fax number
